DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-21, filed 05/04/2022, are currently pending and are under consideration.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for generating predictions of what a patient’s iris color will be after a laser iris color change procedure. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1 and 6 are directed towards a method and claim 17 is directed towards a non-transitory computer readable medium, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1 and 6 recite a method and claim 17 recites a non-transitory computer readable medium for generating predictions of what a patient’s iris color will be after a laser iris color change procedure comprising capturing images of a patient’s eye, measuring anatomical features of the eye by extracting measurements from the images, generating search criteria based on the measurements, querying a database, generating a prediction, and displaying the prediction. The limitation of generating predictions of what a patient’s iris color will be after a laser iris color change procedure, as drafted in claims 1-21, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components (e.g. the computer readable medium and display). The step of capturing images is considered to be a data gathering step, the steps of measuring anatomical features of the eye, generating search criteria, querying a database, and generating a prediction are considered to be data analysis steps, and the step of displaying the prediction is considered to be a data outputting step. For example, generating predictions of what a patient’s iris color will be after a laser iris color change procedure in the context of this claim encompasses a user obtaining images of anatomical features of a patient’s eye, measuring the features through the images, generating search criteria, querying a database, determining a prediction, and displaying the prediction. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional element of a radiation emitting device, an image sensor, the computer readable medium, and display are recited at a high level of generality (i.e., as a generic radiation emitting device, an image sensor, display, and computer readable medium) such that they amount to no more than mere instructions to apply the exception using a generic computer component.   
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)(2)(III)(C). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a radiation emitting device, an image sensor, the computer readable medium, and display amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,357,666. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed towards generating predictions of what a patient’s iris color will be after a laser iris color-change procedure which is the same as the claims of U.S. Patent No. 11,357,666 which are all directed towards generating predictions of what a patient’s iris color will be after a laser iris color-change procedure, as shown in the tables below. Further dependent claims 2-5, 7, 15, 18-21 of the current application recite limitations that the similar to some of the dependent claims (e.g. Claims 2, 3 and 5-7) of U.S. Patent No. 11,357,666.




INSTANT APPLICATION - CLAIM 1
US 11,357,666 - CLAIM 1
A method for generating predictions, at a time prior to a laser iris color-change procedure, of what patients' iris color will be after the procedure is performed and its effects are realized, the method comprising:
A method for generating predictions, at a time prior to a laser iris color-change procedure, of what patients' iris color will be after the procedure is performed and its effects are realized, characterized in that the method comprises:
capturing images of anatomical features of a patient's eye using a radiation-emitting device and an image sensor, wherein the anatomical features comprise at least one of: an iris thickness; a density of iris stromal fibers; an axial periodicity of iris stromal fibers; a depth of iris stromal fibers; or an arrangement of iris stroma fibers;
wherein measuring the anatomical features of a patient's eye comprises measuring a thickness, density, axial periodicity, depth, or arrangement of iris stroma fibers using infrared light during iris transillumination;
measuring the anatomical features of the patient's eye by extracting measurements from the captured images;
measuring anatomical features of a patient's eye
generating search criteria based on the measurements of the anatomical features of the patient's eye;
generating search criteria based on measurements of the anatomical features of the patient's eye
querying a database comprising measurements of the anatomical features of a population of eyes and iris colors associated with the anatomical features of the population of eyes using the search criteria by comparing the search criteria with the measurements of the anatomical features of the population of eyes and iris colors associated with the anatomical features of the population of eyes contained in the database;
querying a database comprising measurements of the anatomical features of a population of eyes and iris colors associated with the anatomical features of the population of eyes using the search criteria by comparing the search criteria with the measurements of the anatomical features of the population of eyes and iris colors associated with the anatomical features of the population of eyes contained in the database;
generating a prediction of iris color-change based on a reduction or elimination of stromal pigment; and
generating a prediction of iris color-change based on a reduction or elimination of stromal pigment; and
generating for display, on a display device, at least one of a description or image of the prediction.
generating for display, on a display device, at least one of a description or image of the prediction.
INSTANT APPLICATION - CLAIM 6
US 11,357,666 - CLAIM 8
A method for generating predictions, at a time prior to a laser iris color-change procedure, of what patients' iris color will be after the procedure is performed and its effects are realized, the method comprising:
A method for generating predictions, at a time prior to a laser iris color-change procedure, of what patients' iris color will be after the procedure is performed and its effects are realized, characterized in that the method comprises:
capturing images of anatomical features of a patient's eye using a radiation-emitting device and an image sensor, wherein the anatomical features comprise at least one of: an iris thickness; a density of iris stromal fibers; an axial periodicity of iris stromal fibers; a depth of iris stromal fibers; or an arrangement of iris stroma fibers;
 
measuring the anatomical features of the patient's eye, wherein measuring the anatomical features of a patient's eye comprises measuring an iris stroma thickness by determining a distance from a first predetermined plane of the patient's iris to a second predetermined plane of the patient's iris;
measuring anatomical features of a patient's eye, wherein measuring the anatomical features of a patient's eye comprises measuring an iris stroma thickness by determining a distance from a stroma fiber in the patient's eye to an iris pigment epithelium in the patient's eye;
generating search criteria based on measurements of the anatomical features of the patient's eye;
generating search criteria based on measurements of the anatomical features of the patient's eye;
querying a database comprising measurements of the anatomical features of a population of eyes and iris colors associated with the anatomical features of the population of eyes using the search criteria;
querying a database comprising measurements of the anatomical features of a population of eyes and iris colors associated with the anatomical features of the population of eyes using the search criteria;
generating a prediction of iris color-change based on a reduction or elimination of stromal pigment by comparing the search criteria with the measurements of the anatomical features of the population of eyes and iris colors associated with the anatomical features of the population of eyes contained in the database; and
generating a prediction of iris color-change based on a reduction or elimination of stromal pigment by comparing the search criteria with the measurements of the anatomical features of the population of eyes and iris colors associated with the anatomical features of the population of eyes contained in the database; and
generating for display, on a display device, at least one of a description or image of the prediction.
generating for display, on a display device, at least one of a description or image of the prediction.



While there are no prior art rejections for claims 1-21, they are not indicated as allowable due to the rejection under 35 U.S.C. 101 and the double patenting rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792